—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 12, 1993 which, inter alia, granted summary judgment to plaintiff on the issue of liability, unanimously affirmed, with costs.
"Generally, receipt and retention of a law firm’s accounts, without objection within a reasonable time, and an agreement *183to pay a portion of the indebtedness, gives rise to an account stated.” (Scheichet & Davis v Steinger, 183 AD2d 479.) In this case, defendant admits that he retained plaintiff and paid an initial $4,000 retainer. Defendant has failed to introduce evidence of any objection to the accounts rendered by plaintiff, and his assertion that when he initially entered into an attorney-client relationship with plaintiff he made oral statements regarding his purported inability to pay more than the initial retainer is unsupported, and in any event, fails to negate the existence of an underlying agreement to pay for the services rendered over a period of more than seven years, or the validity of the account (see, Christy & Viener v Buntzman, 199 AD2d 203).
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.